NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         FEB 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ELISSA GILLESPIE, wife; SEAN T.                  No. 08-17144
 GILLESPIE, husband,
                                                  D.C. No. 2:08-cv-01253-SRB
                  Plaintiffs-Appellees,

   v.                                             MEMORANDUM*

 DAN WISE, aka Danny Wise; CYNTHIA
 WISE; et al.,

                  Defendants-Appellants.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Cynthia Wise appeals pro se from the district court’s default judgment in

appellees’ action alleging civil liability for violations of the Racketeer Influenced

and Corrupt Organizations Act. We have jurisdiction under 28 U.S.C. § 1291. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the district court’s order granting a motion for

default judgment. NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir.

2016). We affirm.

      The district court did not abuse its discretion in granting appellees’ motion

for default judgment because Wise failed to answer the complaint or otherwise

appear, despite proof that she was personally served with the summons and

complaint. See id. (discussing factors to determine whether to enter default

judgment).

      We do not consider Wise’s arguments, presented for the first time on appeal,

challenging the basis for the district court’s default judgment. See Smith v. Marsh,

194 F.3d 1045, 1052 (9th Cir. 1999).

      By separate order, this appeal has been dismissed as to appellant Dan Wise.

      All pending motions are denied as moot.

      AFFIRMED.




                                          2                                    08-17144